DETAILED ACTION
1	This action is responsive to the amendment filed on April 12, 2021.
2	The cancellation of claims 6-9 and 11 is acknowledged. Pending claims are 1-5 and 10.
3	The rejections of the claims under 112, second paragraph and 102(a)1 are withdrawn because of the applicant’s amendment.
4	 Claims 1-5 and 10 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (CN104195854 A). English translation of the Patent No. CN104195854 A is used in this Office action.
The Patent (CN’ 854 A) teaches a process for dyeing fabric comprising preparing a dyeing solution followed by treating the fabric with the dyeing solution (see paragraphs, 0013-0014 in the English translation of the Patent No. CN’ 854 A) and placing the treated fabric in a supercritical dyeing kettle (vessel) comprising supercritical carbon dioxide fluid at temperature 200 OC and pressure 20MP (see paragraph, 0032). However, the closest prior art of record (CN’854 A) does not teach or disclose a process for dyeing textile comprising applying to textile material a dyeing solution comprises at least one solvent of the claimed solvents. The prior art of record (CN’ 854 A) also does not teach the ranges of the temperature and the pressure of the supercritical fluid dyeing vessel as claimed. Furthermore, the closest prior art of record (CN’ 854 A) does not teach or disclose all the steps of the process for dyeing of textile materials as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of textile materials dyeing formulation.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761